DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on February 5, 2021 (“February 2021 Response”).  The February 2021 Response contained, inter alia, claim amendments (“February 2021 Claim Amendments”) and “REMARKS” (“February 2021 Remarks”).
Claims 1-20 are currently pending and have been examined. 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassali et al. (US 2010/0313217 A1)(“Bassali”) in view of Riedl et al. (US 8,229,789 B2)(“Riedl”) and further in view of Hiremath (US 2019/0268102 A1)(“Hiremath”).

As to Claim 1, Bassali discloses a streaming data system, comprising:
a processor (processor 304); and 
a memory (storage device 306) storing instructions which when executed by the processor cause the processor ([0044]) to:
receive customer information (markers) from a plurality of partitions associated with a streaming component (Fig.8a, [0050]-[0051], [0079], and [0086]-[0087]); 
generate, based on a plurality of operations of a process flow (switching, monitoring, and detection operations, steps 902, 904, and 906 in Process of Fig.9), one or more offers (ads) for one or more customers ([0034]), wherein the received customer information is related to the one or more customers ([0050]-[0051], and [0079]); 
store a first offer of the one or more offers in a first storage (storage facility 208 and/or one or more advertisement streams)([0033]) for retrieval by a second storage (live cache buffer 616) associated with the one or more customers ([0033], [0050], [0074], and [0076]);
process (displaying), by a messaging agent (processor 622), the first offer stored in the second storage ([0071], [0074], and [0076]);
detect, at a first operation (step 906) of the plurality of operations of the process flow, an error associated with generating a second offer (another ad in another ad stream, [0096]) of the one or more offers ([0049], [0082], [0094], and [0096]); 
initiate a retry attempt to generate the second offer ([0049], [0095], and [0096]), wherein the retry attempt begins at the first operation of the process flow ([0094]-[0096]);
a plurality of processing components (Fig.6, and [0068]) configured to perform the plurality of operations of the process flow to generate at least one 
Bassali does not directly disclose 
the topic of the streaming component; 
the first and second storages being queues;
determine the retry attempt expires without processing the second offer; and 
store an instruction in a storage component of the streaming data system to permanently prohibit a subsequent attempt to generate the second offer and store the second offer in the first or second queues at a subsequent time, and wherein the instruction is provided to a plurality of processing components configured to perform one or more operations to generate at least one offer. 
Riedl teaches a topic (“title”) of streaming component (C.7, L.60). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the streaming component of Bassali the topic as taught by Riedl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, it would help to deliver targeted advertising (Riedl, C.24, L.59).
Hiremath teaches 
a storage being a queue (“transmission queue,” [0023]);
determine the retry attempt expires without processing a second offer (video data, [0024])([0023]); and 
store an instruction ("retry limit," [0023]) in a storage component of the streaming data system to permanently prohibit a subsequent attempt to generate the second offer (video) and store the second offer in any queues at a subsequent time ([0023], packet may is discarded; hence, permanently unable to be stored at a later time: [0044]), and wherein the instruction is provided to a plurality of processing components configured to perform one or more operations to generate at least one offer ([0052]-[0054]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bassali/Riedl combination by the feature of Hiremath and in particular to include in the Bassali/Riedl combination, the features of a storage being a queue, determine the retry attempt expires without processing a second offer; and store an instruction in a storage component of the streaming data system to permanently prohibit a subsequent attempt to generate the second offer and store the second offer in any queues at a subsequent time, and wherein the instruction is provided to a plurality of processing components configured to perform one or more operations to generate at least one offer, as taught by Hiremath.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to improve the transmission of content (Hiremath, [0004]). 

As to Claim 2, the Bassali/Riedl/Hiremath combination discloses as discussed above.
Bassali further discloses wherein the information associated with the one or more customers is provided to the at least one of the plurality of processing components configured to perform the plurality of operations of the process flow in parallel ([0089]), such that an error associated with preparation of the one of the one or more offers based on a first partition of the plurality of partitions does not impact processing of another one of the one or more offers based 
Basali does not directly disclose but Hiremath teaches wherein providing the instruction to the plurality of processing components causes the plurality of processing components to refrain from subsequently attempting to generate the second offer ([0023], packet may is discarded; hence, permanently unable to be stored at a later time: [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bassali/Riedl/Hiremath combination by the feature of Hiremath and in particular to include in the Bassali/Riedl/Hiremath combination, the features of wherein providing the instruction to the plurality of processing components causes the plurality of processing components to refrain from subsequently attempting to generate the second offer, as taught by Hiremath.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to improve the transmission of content (Hiremath, [0004]). 

As to Claims 3, 12, and 16, the Bassali/Riedl/Hiremath combination discloses as discussed above. 
Bassali does not directly disclose, but Riedl teaches 
retrieve one or more rules that govern creation of the one or offers for the one or more customers (C.19, L.22-31);
retrieve one or more templates (playlist) for the one or more offers based on receipt of a rules instruction (C.18, L.55-64,C.19, L.22-31); and
transmit the templates to the one or more customers using one of a plurality of channels (C.18, L.55-64, C.19, L.22-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bassali/Riedl/Hiremath combination by the feature of Riedl and in particular to include in the Bassali/Riedl/Hiremath combination, the features of retrieve one or more rules that govern creation of the one or offers for the one or more customers; retrieve one or more templates for the one or more offers based on receipt of a rules instruction; and transmit the templates to the one or more customers using one of a plurality of channels, as taught by Riedl.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to deliver targeted advertising (Riedl, C.24, L.59).

As to Claims 4 and 17, the Bassali/Riedl/Hiremath combination discloses as discussed above.  Riedl teaches wherein the one of the plurality of channels is selected based on the one or more templates (C.12, L.13-20).  Bassali further discloses wherein the plurality of channels includes an email channel (SMTP = email, [0029]), a telephone channel (telephone network, [0030]), and a text messaging channel (telephone network, [0030]).

As to Claims 5 and 18, the Bassali/Riedl/Hiremath combination discloses as discussed above. Bassali further discloses 
retrieve, by the second queue (see combination above), the first offer from the first queue ([0033], [0050], [0074], and [0076]); 
pull, by the messaging agent, the first offer from the second queue ([0071], [0074], and [0076]); 
determine the first offer is successfully provided to the one or more customers by the messaging agent via one or more of the plurality of channels ([0097]).
Bassali does not directly disclose but Riedl teaches update the topic (“title”) of the streaming component with information associated with the successful provision of the first offer (Fig.9, C.7, L.60, C.19, L.32-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bassali/Riedl/Hiremath combination by the feature of Riedl and in particular to include in the Bassali/Riedl/Hiremath combination, the features of update the topic of the streaming component with information associated with the successful provision of the first offer, as taught by Riedl.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to deliver targeted advertising (Riedl, C.24, L.59).


As to Claim 7, the Bassali/Riedl/Hiremath combination discloses as discussed above. Hiremath teaches wherein the second queue comprises an array blocking queue (Queue 303, Fig.3).

As to Claim 8, Bassali discloses a computer implemented method, comprising:
receiving a request to process one or more customer offers (ads) using a plurality of partitions (segments denoted by markers in content)(Fig.8a, [0037], [0050]-[0051], [0079], [0086]-[0087], and [0091]); 
storing a first offer of the one or more customer offers in a first storage (storage facility 208 and/or one or more advertisement streams)([0033]) for retrieval by a second storage (live cache buffer 616) associated with the one or more customers ([0033], [0050], [0074], and [0076]);
processing (displaying), by a messaging agent (processor 622), the first offer stored in the second storage ([0071], [0074], and [0076]);
determining that an error has occurred with respect to processing of a second offer (another ad in another ad stream, [0096]) of the one or more customer offers ([0049], [0082], [0094], and [0096]), wherein the error occurs at a first operation (operation 906) of a plurality of operations (switching, monitoring, and detection operations, steps 902, 904, and 906 in Process of Fig.9) of a process flow to generate the one or more customer offers ([0094]-[0096]); and 
retrying to process the second offer for a predetermined duration of time ([0049], [0095], and [0096]).
Bassali does not directly disclose 
the partitions associated with a topic; 
the first and second storages being queues;
the retry is for a predetermined duration;
if the retrying to process the second offer fails continuously during the predetermined duration of time, permanently disable the processing of the second offer and storage of the second offer in the first or second queues by a plurality of parallel processing components, wherein the plurality of parallel processing components are configured to perform the plurality of operations of the process flow in parallel. 
Riedl teaches a topic (“title”) associated (with ads associated with) partitions (Fig.9, C.7, L.60). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the streaming component of Bassali the topic as taught by Riedl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, it would help to deliver targeted advertising (Riedl, C.24, L.59).
Hiremath teaches 
a storage being a queue (“transmission queue,” [0023]);
retry for a predetermined duration ([0005],[0049]);
if the retrying to process a second offer (video) fails continuously during the predetermined duration of time, permanently disable the processing of the second offer and storage of the second offer in any queues ([0023], packet may is discarded; hence, permanently unable to be stored at a later time: [0044]) by a plurality of parallel processing components ([0052]-[0054], performed simultaneously, [0094]) wherein the plurality of parallel processing components are configured to perform the plurality of operations of the process flow in parallel ([0094]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bassali/Riedl combination by the feature of Hiremath and in particular to include in the Bassali/Riedl combination, the features of a storage being a queue; retry for a predetermined duration; if the retrying to process a second offer fails continuously during the predetermined duration of time, permanently disable the processing of the second offer and 
A person having ordinary skill in the art would have been motivated to combine these features because it would help to improve the transmission of content (Hiremath, [0004]). 

As to Claim 9, the Bassali/Riedl/Hiremath combination discloses as discussed above. Bassali further discloses providing a parallel feed (multiple streams), with respect to each of the plurality of partitions associated with information required, to one or more components processing the one or more offers ([0037]-[0038], [0042], and [0089]), wherein the parallel feed prevents the error associated from impacting a processing of another offer of the one or more offers ([0089]), wherein the first operation (step 906) is subsequent to a second operation (step 904) in the process flow, wherein the retry attempt does not include the second operation (see operation of Fig.9).

As to Claim 10, the Bassali/Riedl/Hiremath combination discloses as discussed above. Bassali further discloses wherein the error comprises the first queue (first stream, [0093]-[0096]) of a first parallel processing component having a number of customer offers that equals a threshold number of customer offers (threshold = predetermined # of markers, [0093]-[0095]).

As to Claim 11, the Bassali/Riedl/Hiremath combination discloses as discussed above. Bassali further discloses refraining from transmitting data to the first queue of the first parallel processing component ([0034] and [0096]).

As to Claim 13, Bassali discloses a non-transitory computer-readable medium storing computer-readable program code executable by a processor to:
store, by a streaming system, a first offer of one or more customer offers (ads) in a first storage (storage facility 208 and/or one or more advertisement streams)([0033]) for retrieval by a second storage (live cache buffer 616) associated with the one or more customers ([0033], [0050], [0074], and [0076]);
process (displaying), by a messaging agent (processor 622), the first offer stored in the second storage ([0071], [0074], and [0076]);
detect, at a first operation of a plurality of operations (switching, monitoring, and detection operations, steps 902, 904, and 906 in Process of Fig.9) of a process flow for generating the one or more customer offers ([0094]-[0096]), an error associated with generating a second offer of the one or more offers ([0094]-[0096])
apply a retry (switch to another ad stream) operation to the processing of the  second offer (another ad in another ad stream, [0096]) of the one or more customer offers ([0049], [0095], and [0096]), wherein the retry operation begins at the first operation (operation 906) of the process flow ([0094]-[0096]); and 
if the retry operation is successful, update data associated with a plurality of partitions used in processing the second offer with successful processing (“[w]hen advertisement data is subsequently included within the advertisement stream, the advertisement data may replace markers 802 within the payloads 1104 of the packets 1100 corresponding to the data stream” [0106]).
Bassali does not directly disclose 
the first and second storages being queues
update a topic associated with a plurality of partitions; 
the retry is for a predetermined duration;
if the retrying operation fails during the predetermined duration, store an instruction in the streaming system for at least one processing component to permanently prohibit processing of the second offer and the storage of the second offer in the first or second queues. 
Riedl teaches update a topic (“title”) associated (with ads associated with) a plurality of partitions (Fig.9, C.7, L.60, C.19, L.32-39). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the updating of the data of Bassali the updating of a topic as taught by Riedl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, it would help to deliver targeted advertising (Riedl, C.24, L.59).
Hiremath teaches 
a storage being a queue (“transmission queue,” [0023]);
retry for a predetermined duration ([0005],[0049]);
if the retrying operation fails during the predetermined duration, store an instruction in the streaming system for at least one processing component to permanently prohibit processing of the second offer (video) and the storage of the second offer in the any queues ([0023], packet may is discarded; hence, permanently unable to be stored at a later time: [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bassali/Riedl combination by the feature of Hiremath and in particular to include in the Bassali/Riedl combination, the features of a storage being a queue; retry for a predetermined duration; if the retrying operation fails during the predetermined duration, store an instruction in the streaming system for at least one processing component to permanently prohibit processing of the second offer and the storage of the second offer in the first or second queues, as taught by Hiremath.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to improve the transmission of content (Hiremath, [0004]). 

As to Claim 14, the Bassali/Riedl/Hiremath combination discloses as discussed above. Bassali further discloses deliver information from a plurality of partitions to one or more processing components for processing the one or more offers in parallel ([0086]-[0087]).

As to Claim 15, the Bassali/Riedl/Hiremath combination discloses as discussed above. Bassali further discloses wherein the delivery of the information in parallel prevents the occurrence of the error from impacting the processing another offer of the one or more offers ([0089] and [0096]), wherein the first operation (step 906)  is subsequent to a second operation (step 904) in the process flow, wherein the retry operation does not include the second operation (see operation of Fig.9).

As to Claim 19, the Bassali/Riedl/Hiremath combination discloses as discussed above. Bassali further discloses receive an indication specifying that the error comprises the first queue 


As to Claim 20, the Bassali/Riedl/Hiremath combination discloses as discussed above. 
Bassali does not directly disclose but Hiremath teaches determine to stop transmitting customer information to be stored in the first queue based on the received indication (determines retry limits [0086], [0023], limit reached, [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bassali/Riedl/Hiremath combination by the feature of Hiremath and in particular to include in the Bassali/Riedl/Hiremath combination, the features of determine to stop transmitting customer information to be stored in the first queue based on the received indication, as taught by Hiremath.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to improve the transmission of content (Hiremath, [0004]). 

Response to Arguments
Applicant's arguments filed in the February 2021 Remarks have been fully considered and addressed below.
On pages 9-10, Applicant argues “the references are silent as to the claimed "plurality of operations of a process flow" and "initiate a retry attempt to generate the second offer, wherein the retry attempt begins at the first operation of the process flow."  The Examiner respectfully disagrees since Bassali discloses: generate, based on a plurality of operations of a process flow (switching, monitoring, and detection operations, steps 902, 904, and 906 in Process of Fig.9), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        
July 17, 2021
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621